Citation Nr: 1514246	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in January 2015; a transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that additional development is necessary before it can adjudicate the Veteran's claims.  

In this regard, the Board notes that the most recent VA examination for the Veteran's PTSD was in November 2011, over three years ago.  Since that time, the Veteran testified at the January 2015 hearing that his symptoms had worsened since that examination, to include more frequent panic attacks.  As such, the Veteran should be scheduled for a new VA examination with respect to his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Additionally, the Veteran testified at the January 2015 hearing that he had been treated at the VA facility in Austin, Texas two months prior.  The Board notes that VA treatment records associated with the claims file are dated through October 2012.  Thus, on remand, updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system, the Austin VA facility.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his PTSD and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of his PTSD.  The examiner should identify and completely describe all current symptomatology, and all indicated tests should be conducted.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner should identify and completely describe all current symptomatology, and describe the impact of such on the Veteran's occupational and social functioning.  

The examiner should specifically identify which symptoms are a result of the Veteran's service-connected PTSD and which are associated with a non-service-connected psychiatric disability.  The examiner should clearly indicate if such a distinction can be made.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  Thereafter, readjudicate the claims on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




